Citation Nr: 0124257	
Decision Date: 10/05/01    Archive Date: 10/09/01

DOCKET NO.  94-27 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Whether the veteran's total disability compensation 
rating based on individual unemployability (TDIU rating) was 
properly terminated.

2.  Whether the veteran committed fraud in connection with 
his receipt of unemployability benefits.

3.  Whether June 1, 1990 is the proper effective date for 
termination of the veteran's unemployability benefits


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to May 1975.

This case comes to the Board of Veterans' Appeals (Board) 
from an August 1993 RO decision which terminated the 
veteran's entitlement to a TDIU rating, effective June 1, 
1990.  The veteran was notified of this decision in August 
1993, and a notice of disagreement was received in August 
1993.  The statement of the case was issued in April 1994, 
and a substantive appeal addressing this issue was received 
in May 1994.  A personal hearing was held at the RO before 
Iris S. Sherman, a member of the Board of Veterans' Appeals, 
in December 1995.  In January 1998, the Board remanded the 
case to the RO for further evidentiary development.  The case 
was subsequently returned to the Board.

The Board notes that the retroactive termination of TDIU 
benefits resulted in an overpayment.  The veteran applied for 
a waiver of the recovery thereof, but the Committee on 
Waivers and Compromises (Committee) of the RO denied that 
request for waiver in September 1996.  However, since the 
issue of whether the overpayment at issue was properly 
created was properly appealed to the Board prior to that 
determination, the Committee's determination was premature.  
The United States Court of Appeals for Veterans Claims 
(Court) has concluded that the validity of a debt must be 
decided prior to adjudication of an application for a waiver 
of recovery of that debt.  Schaper v. Derwinski, 1 Vet. App. 
430 (1991).



FINDINGS OF FACT

1.  Effective October 1, 1976, the veteran was awarded a TDIU 
rating.

2.  The veteran has been the owner-manager of a liquor store, 
with his spouse, since May 1990.

3.  The evidence clearly and convincingly reveals that the 
veteran was continuously employed from May 1990 to the 
present working as an owner-manager of a liquor store, and 
that such employment constitutes a substantially gainful 
occupation.

4.  On October 3, 1990, the veteran certified in an 
employment statement that he had not been self-employed 
during the past twelve months.

5.  The veteran's certification of nonemployment on the 
October 3, 1990 employment statement was an intentional 
misrepresentation of fact for the purpose of retaining VA 
benefits, with knowledge that such failure to disclose facts 
might result in the erroneous retention of such benefits.


CONCLUSIONS OF LAW

1.  Actual employability being established by clear and 
convincing evidence from May 1990 to the present, termination 
of the TDIU rating by rating action of July 1993 was proper.  
38 U.S.C.A. § 1163(a) (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.105, 3.340, 3.341, 3.343, 4.16 (2001). 

2.  The veteran committed fraud on October 3, 1990 against 
the VA.  VAOPGC 4-85 (5-23-84).

3.  The proper effective date for the termination of the 
veteran's TDIU rating is October 2, 1990.  38 U.S.C.A. 
§§ 1163(a), 5112 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.343(c), 3.500 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's established service-connected disabilities 
include brachial plexus neuropathy of the left (minor) upper 
extremity with flail extremity, left wrist drop, and a 
fracture of the left humerus, status post compression plating 
(rated 80 percent), residuals of a comminuted fracture of the 
left femur (rated 30 percent), residuals of a fracture of the 
left clavicle (rated 0 percent), residuals of a fracture of 
the left ilium (rated 0 percent), status post laceration of 
the left axillary artery (rated 0 percent), a scar of the 
anterolateral left arm (rated 0 percent), and a transverse 
scar of the left chest (rated 0 percent).  His combined 
disability rating is 90 percent.

The veteran served on active duty from June 1972 to May 1975.  
A review of his service medical records shows that he was 
treated for injuries incurred in a motorcycle accident.

In an October 1975 rating decision, the RO established 
service connection for multiple disabilities resulting from 
the in-service motorcycle accident.  A 100 percent 
prestabilization rating was assigned.

In a July 1976 rating decision, a combined 90 percent 
disability rating was assigned for disabilities associated 
with the veteran's left upper and lower extremities.  In a 
November 1976 rating decision, the RO granted a TDIU rating, 
effective October 1, 1976.  By a letter to the veteran dated 
in November 1976, the RO informed him that the evidence 
showed that the severity of his service-connected conditions, 
although not totally disabling, prevented him from following 
a substantially gainful occupation, and that therefore he was 
entitled to receive compensation at the 100 percent 
disability rate.

Records show that from 1979 to the late 1980s, the veteran 
and his brother were partners in a joint investment venture, 
specifically a bar called The Next Door.  During this period, 
the RO determined that the veteran was not employed at this 
business and did not receive a salary, but merely received 
minimal investment income, and confirmed and continued his 
TDIU rating.

VA employment questionnaires (VA Form 21-4140) were received 
from the veteran in September 1988, November 1989, and on 
October 3, 1990.  In box 3 of this form, the veteran answered 
"NO" when asked if he had been employed or self-employed in 
the past 12 months.  Otherwise, these forms were returned 
blank except for the date and the veteran's signature.

The veteran submitted another VA employment questionnaire in 
October 1991.  On this form, he noted that he was self-
employed at a liquor store.  He stated that his employment 
began in June 1990, that he worked zero hours per week, and 
had zero earnings per month.

By a statement dated in May 1992, the veteran said that in 
his 1989 income tax return, he paid self-employment tax on a 
payment of $50,000 made to him by Next Door, Inc.  He said 
that the payment was not income, but was actually a capital 
gain from the sale of that corporation.  He said he did not 
perform any work for that corporation.  (The Board observes 
that while the veteran characterized this money as analogous 
to capital gains, self-employment tax is not based on capital 
gains.  Rather, it is a tax paid by one who is self-employed 
in a business as a sole proprietor or as a member of a 
partnership.  Gains on the disposition of property are, in 
fact, not included in determining self-employment tax.)

By a letter to the veteran dated in April 1992, the RO 
informed him that it was proposing to reduce his disability 
compensation payments based on evidence showing that he was 
employed after 1989.  He was told that he could submit 
evidence showing that this reduction should not be made, that 
his payments would not be adjusted for 60 days, and that he 
had the right to a representative and to a hearing.

In a VA employment questionnaire received from the veteran in 
October 1992, he reported that he had been self-employed as a 
manager since May 1990.  He failed to report the number of 
hours he worked per week, and stated that he received zero 
earnings per month.

By a letter to the veteran dated in October 1992, the RO 
informed him that based on his response to its inquiry, his 
compensation benefits remained unchanged.

A January 1993 report of a field examination shows that a VA 
field examiner sent two letters to the veteran requesting a 
meeting.  The veteran did not respond to the letters.  The 
examiner then went to the veteran's home, and interviewed the 
veteran.  The veteran said that he had been busy with 
personal and family matters and that he had intended to 
respond to the examiner's letters.  The veteran stated that 
in May 1990, he and his wife formed a corporation and 
purchased a liquor store.  He said that there were mortgages 
on the building and on the business, and that such were 
provided by his parents.  He said he had no earned income 
from the business, and that his wife's earned income was 
approximately $6,000.00 per year.  He said that the business 
had yet to show a profit.  He said he worked part-time in the 
store in the evenings usually between 5 and 10 o'clock in the 
evening, and sometimes worked on Saturdays, and that his wife 
worked there on a full-time basis during the daytime.  He 
said there was one other employee at the liquor store.  He 
stated that due to his disability, and his inability to use 
his left arm and hand, he was only able to work at the cash 
register and the lottery ticket register.  The veteran said 
he had no personal income tax for the past 2 years, and that 
he derived no income from the business.  An attached 
corporation income tax return for the veteran's liquor store 
for the tax year beginning in July 1991 and ending in July 
1992 shows that the total income was $107,500.52, that the 
officers' compensation was $10,500.00, and that the taxable 
income of the corporation was $25,151.16.  Schedule E 
reflects that the only officer was the veteran's spouse, and 
that she received $10,500.00 in compensation.

In an April 1993 decision, the RO proposed termination of the 
veteran's entitlement to a TDIU rating on the basis that he 
was employed as an owner/manager of a liquor store from May 
1990 through October 1992, and that such employment was of a 
substantially gainful nature.

By a statement dated in June 1993, the veteran said that 
although he owned a liquor store, he did not consider such 
ownership to be gainful employment since he did not receive a 
paycheck from the business and as there was no profit.

In a July 1993 administrative decision, the RO determined 
that in view of the veteran's position of owner-manager of a 
liquor store, and his failure to report earnings, fraud was 
considered to exist and the effective date of the termination 
of TDIU benefits was established effective from June 1, 1990.

In an August 1993 decision, the RO terminated the veteran's 
entitlement to a TDIU rating, effective on June 1, 1990.  The 
instant appeal ensued.

By a statement dated in September 1993, the veteran said that 
he and his wife jointly owned the stock of the corporation 
which owns the liquor store in question.  He stated that in 
his local liquor license application, he was listed as co-
owner, president, and manager, while his wife was listed as 
co-owner and treasurer.  He stated that he was unable to 
perform the principal work required to run the store due to 
his left arm disability.  He said he was able to make 
business decisions with his wife but that the store income 
was insufficient to afford a non-working manager.  He stated 
that his wife was the sole full-time employee of the 
corporation, and that they hired casual help.  He said that 
he did not draw a salary from the corporation.  He asserted 
that no fraud was committed, as he was open with the VA 
regarding his involvement with the liquor store, and as he 
was unable to perform gainful work.  He said that the store 
was struggling and did not generate substantial income.  By a 
statement dated in May 1994, the veteran reiterated many of 
his assertions.  He said he had no real employability in 
labor markets because he had no skills, special training, or 
advanced education, and as he was unable to use his left arm.  
He said that although his title was manager on his liquor 
license, that title did not mean that he was able to perform 
the duties of a manager.  He said he made shelf sales, sold 
lottery tickets, and operated the cash register.  He said 
that he was able to make business decisions but was unable to 
perform more physical duties.  He asserted that he would not 
be hired as a store manager by another employer due to his 
physical limitations.  He asserted that his wife was the 
principal employee of the business.  Lastly, he contended 
that he had no intent to commit fraud, and that he had been 
very open with the VA.

At a December 1995 Travel Board hearing, the veteran 
reiterated many of his assertions.  He said that although he 
worked at the counter of his liquor store, the profits from 
the store in the first two years were minimal and therefore 
he did not consider his employment to be gainful.  He said 
that although his 1991 corporate tax return showed profits of 
$25,000, he paid $12,000 of that money to his mother to repay 
a loan.  He said that in 1992, $35,000 was the gross profit 
and $12,000 of that amount went to his mother.  He stated 
that the store was doing much better currently.  He said he 
was unable to obtain a job prior to the liquor store job 
which he created for himself.  He stated that before he 
started his liquor store business, he and his brother were 
partners in a bar beginning in 1985.  He testified that he 
started his liquor store business in 1990 and that he did not 
immediately notify the VA that he had gone into business.  He 
said that he filled out the VA questionnaire each year and 
that he was honest in doing so.  He said that he and his wife 
together worked 80 hours per week, and that he personally 
worked 40 hours per week, including nights and weekends.  He 
stated that he handled lottery tickets and worked as a 
counter sales clerk.  He said that his left arm was disabled, 
but he was able to use it to take money and make change.  He 
stated that he could move a couple of cases here and there, 
but was unable to bring cases up from the cellar.  He said he 
was unable to grasp anything with his left hand or move his 
fingers on that hand.  He related that his left arm was numb 
from the elbow down, and that he had limited motion of the 
left knee.  He said he thought he could work at a cash 
register all day long in a business.

In January 1998, the Board remanded the case to the RO in 
order to obtain documentation, including income tax returns, 
of the veteran's income from 1990 to the present.

By a letter to the veteran dated in August 1999, the RO asked 
him to submit documentation of his income from 1990 to the 
present including personal and corporate income tax returns 
during that period.  Such letter was sent to the veteran's 
current address of record; the veteran did not respond to 
this letter.

II.  Analysis

The veteran essentially asserts that his TDIU rating should 
not have been terminated, that he did not commit fraud, and 
also that the effective date assigned for such termination 
was improper.

On November 9, 2000, the President approved the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, which made several amendments to the law 
governing VA claims.  Among other things, this law eliminates 
the concept of a well-grounded claim and redefines the 
obligations of VA with respect to its duty-to-assist 
obligation.  It revised section 5103 to impose on VA, upon 
receipt of a complete or substantially complete application, 
a duty to notify the claimant of any information, and any 
medical or lay evidence, not already submitted that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West Supp. 2001).  The VCAA also provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his claim, and provide a medical 
examination when such an examination is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A (a)(1), (d) (West 
Supp. 2001). 

As the veteran's claim was pending when the statutes 
pertaining to the VA's duty to assist were revised, he is 
entitled to the version of the law most favorable to him.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The Board has 
considered both the old statutes (38 U.S.C.A. §§ 5102, 5103, 
5106, 5107 (West 1991)) pertaining to the VA's duty to 
assist, and the VCAA, and finds that the VCAA is more 
favorable to the veteran as it provides additional 
protections, and it will therefore be applied in this case.  
Karnas, supra.

Under the VCAA, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  Here, 
the veteran was notified on several occasions that 
entitlement to a TDIU rating was terminated as the evidence 
demonstrated that he was working.  The veteran has provided 
testimony and written argument, and he has not identified any 
missing evidence that might aid his claim or may otherwise 
affect the outcome of this matter.  Moreover, he has failed 
to respond to a request for additional income information.  
The Board notes that although VA has a duty to assist the 
claimant in developing a claim, that duty is not a one-way 
street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran, and, as such, further 
development requiring expenditure of VA resources is not 
warranted.

The RO first notified the veteran of a proposed termination 
of his TDIU rating, and the basis for the termination, in 
April 1992.  He was informed that the VA would not adjust his 
payments for 60 days following the date of this letter (or 
June 1, 1992) in order to give him the opportunity to submit 
evidence showing that this adjustment should not be made.  In 
the letter, it was noted that the evidence supporting the 
proposed reduction consisted of his employment from 1989.  In 
response, he reported that he had no income in 1989.  
However, he noted that he paid self-employment tax on a 
payment to him of $50,000, representing the distribution of 
the profits of the business.  He characterized the self-
employment tax he paid as "actually a capital gain from an 
investment."  As noted above, the Board disagrees with the 
veteran's characterization of this money as capital gains; 
however, this matter is not before the Board for 
adjudication.  As to separate self-employment beginning in 
June 1990, the veteran, in a financial report dated in 
October 1992, denied any income between May 1990 and October 
1992 from his self-employment as a manager.  The RO then 
suspended action on the proposed discontinuance of individual 
unemployability benefits, pending additional development.  
This included a field examination.

In deciding the issue of the correctness of the rating 
reduction, the Board must consider the application of 
38 C.F.R. § 3.343(c) (2001), which starts by requiring the 
Board to comply with "the provisions of § 3.105(e)".  

Pursuant to 38 C.F.R. § 3.105(e), when the RO determines that 
a rating reduction is warranted, it is required to issue a 
proposed rating reduction, setting forth the reasons for the 
proposed reduction, and to allow the veteran a period of at 
least 60 days to submit additional evidence to show that the 
rating should not be reduced.  Furthermore, when, after such 
period, the RO issues a decision reducing the rating, that 
reduction does not become effective until the "last day of 
the month in which a 60-day period from the date of notice to 
the beneficiary of the final rating action expires."  38 
C.F.R. § 3.105(e) (2001). 

The record shows that the RO complied with the procedures of 
38 C.F.R. § 3.105, as to providing the veteran with 
appropriate notice, and giving him an opportunity to submit 
additional evidence and to submit testimony.  38 C.F.R. § 
3.105(e), (i) (2001).  As the veteran's TDIU rating was in 
effect for less than 20 years, the additional protections of 
38 C.F.R. § 3.951(b) (2001) are inapplicable.

In addition to requiring that the Board comply with 38 C.F.R. 
§ 3.105(e), the provisions of 38 C.F.R. § 3.343(c)(1) require 
that in reducing a veteran's rating the Board exercise 
"caution . . . that actual employability is established by 
clear and convincing evidence."  "Clear and convincing" 
means proven to a "reasonable certainty" but not 
necessarily "undebatable."  Vanerson v. West, 12 Vet. App. 
254, 258 (1999).  The clear and convincing standard of proof 
is an intermediate standard of proof between preponderance of 
the evidence and beyond a reasonable doubt.  Fagan v. West, 
13 Vet. App. 48, 55 (1999); Olson v. Brown, 5 Vet. App. 430, 
434 (1993).  In this case, the veteran's actual employability 
since he began his business in June 1990 is shown by clear 
and convincing evidence.  At the hearing, the veteran 
reported that he and his wife bought a "package store" in 
1990, and that he is the manager of the store.  He indicated 
that he worked around the counter.  T-2.  When asked how much 
actual work he did for the business, he indicated that he 
worked about 40 hours a week, which included some night and 
weekend work.  T-4.  

Also, 38 C.F.R. § 3.343(c)(2) requires that when "a veteran 
with a total disability rating for compensation purposes 
based on individual unemployability begins to engage in a 
substantially gainful occupation during the period beginning 
after January 1, 1985, the veteran's rating may not be 
reduced solely on the basis of having secured and followed 
such substantially gainful occupation unless the veteran 
maintains the occupation for a period of 12 consecutive 
months."  38 C.F.R. § 3.343(c)(2) (emphasis added).  Thus, 
when read together, subparagraphs (1) and (2) of § 3.343(c) 
mandate that (1) a 100% rating may be reduced only when 
"clear and convincing evidence" shows the veteran's 
"actual employability" for a position that constitutes a 
"substantially gainful occupation", and (2) such reduction 
may not be made based solely on the veteran's having 
"secured and followed such substantially gainful occupation 
unless the veteran maintains the occupation for a period of 
12 consecutive months" (disregarding any "temporary 
interruptions in employment which are of short duration").  
38 C.F.R. § 3.343(c)(1), (2). 

Having demonstrated the veteran's actual employability by 
statements made by the veteran himself, it must be determined 
whether there is clear and convincing evidence when the RO 
considered whether a reduction was warranted in 1993 that the 
veteran's service-connected disabilities precluded him from 
engaging in substantially gainful employment (i.e., work 
which is more than marginal, that permits the individual to 
earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 
(1991).  Governing regulation provides that marginal 
employment shall not be considered substantially gainful 
employment and shall be deemed to exist when a veteran's 
earned annual income does not exceed the amount established 
by the US Department of Commerce, Bureau of the Census, as 
the poverty threshold for one person.  Marginal employment 
may also be held to exist, on a facts found basis (includes 
but is not limited to employment in a protected environment 
such as a family business or sheltered workshop), when earned 
annual income exceeds the poverty threshold.  Consideration 
shall be given in all claims to the nature of the employment.  
38 C.F.R. § 4.16(a) (2001).

Citing 38 C.F.R. § 4.16(a), the Court has held that where the 
veteran became employed, as shown by clear and convincing 
evidence, at a substantially gainful occupation  -- i.e., one 
that provides annual income that exceeds the poverty 
threshold for one person, irrespective of the number of hours 
or days that the veteran actually works and without regard to 
the veteran's earned annual income prior to his having been 
awarded a 100 percent rating based on individual 
unemployability -- such employment constitutes, as a matter 
of law, a substantially gainful occupation and thus "actual 
employability" for the purposes of 38 C.F.R. § 3.343(c)(1).  
Faust v. West, 13 Vet. App. 342 (2000).

The veteran has refused to submit his personal income tax 
returns despite being asked to do so.  He has submitted only 
a corporate income tax return from his liquor store for the 
July 1991 - July 1992 tax year which shows that the total 
income was $107,500.52, the officers' compensation was 
$10,500.00, and the taxable income of the corporation was 
$25,151.16.  The return indicates that the veteran's spouse 
received all of the officers' compensation.  The veteran has 
failed to submit documentation regarding his earnings since 
that time, although he testified that his business has been 
doing much better in recent years.  The Board finds that 
based on the veteran's 1992 corporate income tax return (for 
the July 1991 - July 1992 tax year) showing income greatly in 
excess of the poverty threshold, and based on the veteran's 
testimony that his business has produced even more profit in 
subsequent years, there is clear and convincing evidence to 
show that the veteran's work at the liquor store constituted 
more than marginal employment at the time the RO considered 
whether to discontinue unemployability benefits.  (According 
to statistics provided by the U.S. Department of Commerce, 
Bureau of the Census, the poverty threshold for one person 
under the age of 65 in 1993 was $ 7,518/year.  See U.S. 
Department of Commerce, Bureau of the Census, Current 
Population Survey, Poverty Thresholds.  Hence, the Board 
finds that the evidence shows that actual employability (that 
is, beyond marginal employment) was established by clear and 
convincing evidence per 38 C.F.R. § 3.343, and that the 
veteran's TDIU rating was properly terminated.  

However, the governing regulation, 38 C.F.R. § 3.343(c)(2), 
provides that a TDIU rating may not be reduced solely on the 
basis of having secured and followed such substantially 
gainful occupation unless the veteran maintains the 
occupation for a period of 12 consecutive months.  At the 
time the RO proposed discontinuance of the veteran's TDIU 
rating in April 1992, it had been more that 12 months since 
such employment had been resumed.  The veteran has refused to 
cooperate with the VA in supplying his personal income tax 
returns for 1990 on, despite having been specifically asked 
to do so.  The only conclusion to be drawn as that the 
information contained therein is unfavorable to him.  The VA 
duty to assist is not always a one-way street; the veteran 
has an obligation to assist in the adjudication of his claim.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).  As he should not 
be permitted to benefit from such failure, the undersigned 
concludes that his income from the business constituted 
substantially gainful employment since the inception of his 
business.  

The question now arises as to the proper effective date for 
the discontinuance of the benefits.  The RO has cited 
38 C.F.R. § 3.500 as the authority for the effective date 
assigned.  

Sec. 3.500  General.

The effective date of a rating which 
results in the reduction or 
discontinuance of an award will be in 
accordance with the facts found except as 
provided in Sec. 3.105.  The effective 
date of reduction or discontinuance of an 
award of pension, compensation, or 
dependency and indemnity compensation for 
a payee or dependent will be the earliest 
of the dates stated in these paragraphs 
unless otherwise provided.  Where an 
award is reduced, the reduced rate will 
be effective the day following the date 
of discontinuance of the greater benefit.
(Authority: 38 U.S.C. 5112(b)) [Emphasis 
added].

    (a) Except as otherwise provided (38 
U.S.C. 5112(a)).  In accordance with the 
facts found.
    (k) Fraud (38 U.S.C. 6103(a), (d); 
Secs. 3.669 and 3.901).  Beginning date 
of award or day preceding date of 
fraudulent act, whichever is later.

38 C.F.R. § 3.500 (2001).

Governing statute provides as follows:

§ 5112.  Effective dates of reductions and discontinuances 

(a) Except as otherwise specified in this 
section, the effective date of reduction 
or discontinuance of compensation, 
dependency and indemnity compensation, or 
pension shall be fixed in accordance with 
the facts found.  
(b) The effective date of a reduction or 
discontinuance of compensation, 
dependency and indemnity compensation or 
pension-. . .
     (5) by reason of a change in 
disability or employability of a veteran 
in receipt of pension shall be the last 
day of the month in which discontinuance 
of the award is approved; 

38 U.S.C.A. § 5112 (West 1991).

The RO determined that the veteran committed fraud because of 
his failure to disclose pertinent information in employment 
statements submitted to the VA.  In this regard the Board 
notes that 38 C.F.R. § 3.901(a) defines fraud as an act 
committed when a person knowingly makes or causes to be made 
or conspires, combines, aids, or assists in, agrees to, 
arranges for, or in any way procures the making or 
presentation of a false or fraudulent affidavit, declaration, 
certificate, statement, voucher, or paper, concerning any 
claim for benefits under any of the laws administered by the 
Department of Veterans Affairs [except laws relating to 
insurance benefits].  38 C.F.R. § 3.901(a) (2001). 

In VAOPGC 4-85 (5-23-84), the VA General Counsel addressed 
the applicability of the provisions of 38 C.F.R. § 3.901(a) 
to situations other than matters involving the forfeiture of 
benefits.  The cited opinion held that the provisions of 38 
C.F.R. § 3.901(a) defined fraud only in the limited situation 
where the matter of forfeiture of benefits under 38 U.S.C.A. 
§ 6103 (formerly 38 U.S.C. § 3503) was involved.  The opinion 
concluded that in other situations, fraud was to be 
determined in a case-specific manner based on the facts of 
the case.  Five elements were set out as elements to be 
considered for a finding of fraud by the VA, with the agency 
having the burden of proof establishing them:  1) knowledge 
of facts upon which payments are based; 2) knowledge of 
change in circumstances; 3) knowledge that change in 
circumstances removes eligibility for some or all of the 
compensation being paid; 4) failure to advise agency of 
change in circumstances with the actual intention of 
receiving or obtaining payments or of retaining increased 
payments; and 5) actual receipt or retention of payments or 
increased payments as a consequence of the intentional 
failure to disclose. 

The Board has not found any statutory or regulatory 
definitions of the terms "fraud" and "misrepresentation" 
which are specifically applicable to income information 
reported for compensation purposes.  38 C.F.R. § 3.1(aa) 
provides definitions of the term "fraud", but these 
definitions are expressly made applicable to situations not 
involving the facts of this case.  Nonetheless, the Board 
believes that these definitions provide useful guidance.  38 
C.F.R. § 3.1(aa) provides: 

(1) As used in 38 U.S.C. 103 and 
implementing regulations, fraud means an 
intentional misrepresentation of fact, or 
the intentional failure to disclose 
pertinent facts, for the purpose of 
obtaining, or assisting an individual to 
obtain an annulment or divorce, with 
knowledge that the misrepresentation or 
failure to disclose may result in the 
erroneous granting of an annulment or 
divorce; and 

[Authority: 38 U.S.C. 501] 

(2) As used in 38 U.S.C. 110 and 1159 and 
implementing regulations, fraud means an 
intentional misrepresentation of fact, or 
the intentional failure to disclose 
pertinent facts, for the purpose of 
obtaining or retaining, or assisting an 
individual to obtain or retain, 
eligibility for Department of Veterans 
Affairs benefits, with knowledge that the 
misrepresentation or failure to disclose 
may result in the erroneous award or 
retention of such benefits. 

[Authority: 38 U.S.C. 501] 

38 C.F.R. § 3.1(aa) (2001).

The Board finds it reasonable to apply much of the language 
of the above regulation to the facts presented in this case.  
The elements of fraud as defined in the regulation are 
consistent with the elements of fraud addressed above in 
VAOPGC 4-85.  That is, the Board believes that the term 
fraud, as used in 38 U.S.C.A. § 5302(c) and 38 C.F.R. 
§ 1.965(b), may be interpreted to mean an intentional 
misrepresentation of fact, or the intentional failure to 
disclose pertinent facts, for the purpose of obtaining or 
retaining VA benefits, with knowledge that the 
misrepresentation of facts or the failure to disclose facts 
may result in an erroneous award of benefits or the retention 
of such benefits.  Also possibly providing some additional 
guidance in this case, 38 C.F.R. § 1.962(b) includes this 
explanation:  the misrepresentation must be more than non-
willful or mere inadvertence. 

In October 1990, the veteran signed an employment 
questionnaire.  In the statement, he was informed as follows:  
"The information requested by this form is considered 
relevant and necessary to determine maximum benefits provided 
under the law."  "The questionnaire is to be completed by 
veterans receiving total service-connected disability 
benefits because of inability to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  You are receiving that benefit."  
"If you were employed by yourself or others..., at any time 
during the past 12 months, you must complete Section 1 of 
this form.  If you have not been employed you must complete 
Section II of this form."  "You must complete the required 
items fully and accurately."  The questionnaire consists of 
Section I and Section II.  Section I asks for the name of the 
employer or if self-employed to write "self".  It also asks 
for the type of work, the hours per week, the dates of self 
employment, time lost from illness and the highest gross 
earnings per month.  Section II is the section to complete if 
one did not work during the past 12 months.  It contained 
information as follows:  "I certify that I have not 
been...self-employed during the past twelve months.  I further 
certify that the items completed on this form are true and 
correct to the best of my knowledge and belief.  I believe 
that my service-connected disability(ies) has not improved 
and continues to prevent me from securing or following 
gainful employment."  The veteran left blank section one and 
signed his name after Section II indicating unemployment.  

In this statement, the veteran intentionally failed to 
disclose pertinent facts; that being, his self-employment in 
a liquor store beginning in June 1990.  The questions were 
quite specific as was the explanation of the need to complete 
the form accurately.  Aside from the fact that the veteran 
refuses to furnish his income tax returns, he did admit to 
some income during this period of time at his hearing.  The 
intentional deception in this case is apparent.  It is also 
apparent that the veteran failed to disclose this information 
for the purpose of retaining VA benefits.  It was made clear 
to him in the employment questionnaire that this information 
was needed to determine his eligibility to benefits.  
Similarly he had to have had knowledge that his failure to 
disclose the facts requested might result in an erroneous 
award of benefits as he was told his benefits were premised 
on his inability to be gainfully employed.

It seems apparent that the veteran is arguing that even 
though he may have been working, he had no income from his 
work and thus he did not intentionally fail to disclose 
pertinent facts.  As noted above, however, the veteran has 
admitted to earning some income during the entire time his 
business was open.  He did not report this income.  Having 
also failed to submit personal income tax statements, the 
Board can only conclude that the veteran has no support for 
his allegations that he was not substantially gainfully 
employed.  In summary, fraud is demonstrated in this case.

The effective date of discontinuance based on fraud is the 
beginning date of award or day preceding date of fraudulent 
act, whichever is later.  The beginning date of the veteran's 
award of TDIU benefits was October 1, 1976.  The date of the 
fraudulent act was October 3, 1990, the date the veteran 
signed his Employment Questionnaire.  Accordingly, the Board 
finds that the proper effective date for discontinuance of 
benefits based on fraud was October 2, 1990, pursuant to 
38 C.F.R. § 3.500(k) (2001).  Had fraud not been committed, 
the date of discontinuance of benefits would have been later 
to comply with the provisions of 38 C.F.R. § 3.343.



ORDER

The termination of the veteran's TDIU rating was proper, and 
to this extent the appeal is denied.

To the extent that the veteran committed fraud as to his 
retention of TDIU benefits, the appeal is denied.

To the extent that the proper effective date for the 
termination of the veteran's TDIU rating is October 2, 1990, 
the appeal is granted.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

